Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 1 of 12 PageID #: 942




 XUE & ASSOCIATES, P.C.
 Benjamin B. Xue, Esq.
 1 School Street, Suite 303A
 Glen Cove, NY 11542
 Phone: (516) 595-8887
 Attorneys for Defendants Po Kum Chan,
 Ronald Chan, Roy Chan, and Jiazhen Liao

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------X
  YONG XIONG HE,
                                         Plaintiff,

            -against-                                               Case No.: 1:19-cv-05907

  CHINA NEW STAR RESTAURANT, INC.,
  WAI SHUN CHAN (a/k/a Vincent Chan),                               DEFENDANTS PO KUM CHAN, RONALD
  WAI LEUNG CHAN,                                                   CHAN, ROY CHAN, AND JIAZHEN
  WAI WEN CHAN (a/k/a Daniel Chan),                                 LIAO’S ANSWER TO PLAINTIFF’S
  PO KUM CHAN (a/k/a Po Kum Ng),                                    AMENDED SUPPLEMENTAL
  RONALD CHAN, ROY CHAN, JIAZHEN LIAO,                              COMPLAINT
  CHING MAN HONG CHAN (a/k/a Hong Ching Man
  Chan), JOSEPH CHAN and ELTON CHAN

                                         Defendants.
  --------------------------------------------------------------X


          Defendants PO KUM CHAN (“P. Chan”), RONALD CHAN, ROY CHAN, and

 JIAZHEN LIAO (“Liao”), (collectively, Answering Defendants), by their undersigned counsel,

 Xue & Associates, P.C., state in their Answer to the Amended Supplemental Complaint as

 follows:



                                        AS TO SUMMARY OF ACTION

          1.        The allegations contained in Paragraph 1 of the Amended Supplemental

 Complaint are neither directed towards, nor require a response from, Answering Defendants. To

 the extent any violation or unlawful action is alleged, Answering Defendants deny such

 allegations.

                                                              1
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 2 of 12 PageID #: 943




        2.      Answering Defendants deny knowledge or information sufficient to form a belief

 as to the truth or falsity of the allegations contained in paragraph 2 of the Amended

 Supplemental Complaint.

        3.      Answering Defendants deny the allegations contained in paragraph 3 of the

 Amended Supplemental Complaint.

        4.      Answering Defendants deny the allegations contained in paragraph 4 of the

 Amended Supplemental Complaint.



                             AS TO JURISDICTION AND VENUE

        5.      Answering Defendants deny the allegations contained in paragraph 5 of the

 Amended Supplemental Complaint.

        6.      Answering Defendants deny the allegations contained in paragraph 6 of the

 Amended Supplemental Complaint.



                                         AS TO THE PARTIES

        7.      The allegations contained in Paragraph 7 of the Amended Supplemental

 Complaint are neither directed towards, nor require a response from, Answering Defendants.

        8.      The allegations contained in Paragraph 8 of the Amended Supplemental

 Complaint are neither directed towards, nor require a response from, Answering Defendants.

        9.      Answering Defendants admit the allegations contained in paragraph 9 of the

 Amended Supplemental Complaint.




                                                  2
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 3 of 12 PageID #: 944




         10.    Answering Defendants deny the allegations contained in paragraph 10 of the

 Amended Supplemental Complaint except Admit that Ronald Chan is a relative of Wai Leung

 Chan.

         11.    Answering Defendants admit the allegations contained in paragraph 11 of the

 Amended Supplemental Complaint.

         12.    Answering Defendants admit the allegations contained in paragraph 12 of the

 Amended Supplemental Complaint.

         13.    The allegations contained in Paragraph 13 of the Amended Supplemental

 Complaint are neither directed towards, nor require a response from, Answering Defendants.

         14.    The allegations contained in Paragraph 14 of the Amended Supplemental

 Complaint are neither directed towards, nor require a response from, Answering Defendants.

         15.    The allegations contained in Paragraph 15 of the Amended Supplemental

 Complaint are neither directed towards, nor require a response from, Answering Defendants.

                         AS TO STATEMENT OF ALLEGED FACTS

         16.    Answering Defendants deny knowledge or information sufficient to form a belief

 as to the truth or falsity of the allegations contained in paragraph 16 of the Amended

 Supplemental Complaint.

         17.    Answering Defendants deny the allegations contained in paragraph 17 of the

 Amended Supplemental Complaint.

         18.    Answering Defendants deny knowledge or information sufficient to form a belief

 as to the truth or falsity of the allegations contained in paragraph 18 of the Amended

 Supplemental Complaint.




                                                  3
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 4 of 12 PageID #: 945




        19.      Answering Defendants deny the allegations contained in paragraph 19 of the

 Amended Supplemental Complaint.

        20.      Answering Defendants deny the allegations contained in paragraph 20 of the

 Amended Supplemental Complaint.

        21.      Answering Defendants deny the allegations contained in paragraph 21 of the

 Amended Supplemental Complaint.

        22.      Answering Defendants deny the allegations contained in paragraph 22 of the

 Amended Supplemental Complaint.



                              AS TO FIRST CAUSE OF ACTION



        23.      Answering Defendants answer paragraph 23 of the Amended Supplemental

 Complaint by realleging each and every response to preceding paragraphs as though fully set

 forth herein.

        24.      Answering Defendants deny the allegations contained in paragraph 24 of the

 Amended Supplemental Complaint.

        25.      Answering Defendants deny the allegations contained in paragraph 25 of the

 Amended Supplemental Complaint.

        26.      Answering Defendants deny the allegations contained in paragraph 26 of the

 Amended Supplemental Complaint.




                                                4
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 5 of 12 PageID #: 946




                             AS TO SECOND CAUSE OF ACTION



        27.      Answering Defendants answer paragraph 27 of the Amended Supplemental

 Complaint by realleging each and every response to preceding paragraphs as though fully set

 forth herein.

        28.      Answering Defendants deny the allegations contained in paragraph 28 of the

 Amended Supplemental Complaint.

        29.      Answering Defendants deny the allegations contained in paragraph 29 of the

 Amended Supplemental Complaint.

        30.      Answering Defendants deny the allegations contained in paragraph 30 of the

 Amended Supplemental Complaint.



                              AS TO THIRD CAUSE OF ACTION



        31.      Answering Defendants answer paragraph 31 of the Amended Supplemental

 Complaint by realleging each and every response to preceding paragraphs as though fully set

 forth herein.

        32.      Answering Defendants deny the allegations contained in paragraph 32 of the

 Amended Supplemental Complaint.

        33.      Answering Defendants deny the allegations contained in paragraph 33 of the

 Amended Supplemental Complaint.




                                                5
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 6 of 12 PageID #: 947




        34.      Answering Defendants deny the allegations contained in paragraph 34 of the

 Amended Supplemental Complaint.



                             AS TO FOURTH CAUSE OF ACTION



        35.      Answering Defendants answer paragraph 35 of the Amended Supplemental

 Complaint by realleging each and every response to preceding paragraphs as though fully set

 forth herein.

        36.      Answering Defendants deny knowledge or information sufficient to form a belief

 as to the truth or falsity of the allegations contained in paragraph 36 of the Amended

 Supplemental Complaint.

        37.      Answering Defendants deny knowledge or information sufficient to form a belief

 as to the truth or falsity of the allegations contained in paragraph 37 of the Amended

 Supplemental Complaint.

        38.      Answering Defendants deny knowledge or information sufficient to form a belief

 as to the truth or falsity of the allegations contained in paragraph 38 of the Amended

 Supplemental Complaint.



                              AS TO FIFTH CAUSE OF ACTION



        39.      Answering Defendants answer paragraph 39 of the Amended Supplemental

 Complaint by realleging each and every response to preceding paragraphs as though fully set

 forth herein.



                                                  6
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 7 of 12 PageID #: 948




        40.      Answering Defendants deny the allegations contained in paragraph 40 of the

 Amended Supplemental Complaint.

        41.      Answering Defendants deny the allegations contained in paragraph 41 of the

 Amended Supplemental Complaint.

        42.      Answering Defendants deny the allegations contained in paragraph 42 of the

 Amended Supplemental Complaint.

        43.      Answering Defendants deny the allegations contained in paragraph 43 of the

 Amended Supplemental Complaint.



                              AS TO SIXTH CAUSE OF ACTION

        44.      Answering Defendants answer paragraph 44 of the Amended Supplemental

 Complaint by realleging each and every response to preceding paragraphs as though fully set

 forth herein.

        45.      Answering Defendants deny the allegations contained in paragraph 45 of the

 Amended Supplemental Complaint.

        46.      Answering Defendants deny the allegations contained in paragraph 46 of the

 Amended Supplemental Complaint.

        47.      Answering Defendants deny the allegations contained in paragraph 47 of the

 Amended Supplemental Complaint.




                                                7
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 8 of 12 PageID #: 949




                             AS TO SEVENTH CAUSE OF ACTION



        48.      Answering Defendants answer paragraph 48 of the Amended Supplemental

 Complaint by realleging each and every response to preceding paragraphs as though fully set

 forth herein.

        49.      Answering Defendants deny the allegations contained in paragraph 49 of the

 Amended Supplemental Complaint.

        50.      Answering Defendants deny the allegations contained in paragraph 50 of the

 Amended Supplemental Complaint.

        51.      Answering Defendants deny the allegations contained in paragraph 51 of the

 Amended Supplemental Complaint.

        52.      Answering Defendants deny the allegations contained in paragraph 52 of the

 Amended Supplemental Complaint.

        53.      Answering Defendants deny the allegations contained in paragraph 53 of the

 Amended Supplemental Complaint.



                         AS TO PLAINTIFF’S PRAYER FOR RELIEF

                 Answering Defendants deny that Plaintiff is entitled to any relief requested in the

        Amended Supplemental Complaint or any other relief.



                                       GENERAL DEINAL

                 Answering Defendants deny each and every allegation in the Amended

        Supplemental Complaint not specifically admitted herein.



                                                  8
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 9 of 12 PageID #: 950




                                 RESERVATION OF RIGHTS

        Answering Defendants reserve the right to amend this Answer to the Amended

 Supplemental Complaint and to assert additional defenses and/or supplement, alter, or change

 their Answer to the Amended Supplemental Complaint and Affirmative Defenses upon

 completion of appropriate investigation and discovery.



                               FIRST AFFIRMATIVE DEFENSE

        This Court lacks subject-matter jurisdiction to set-aside any transfers pursuant to New

 York Debtor-Creditor Law or attach any properties pursuant to CPLR 6201. This Court does not

 supplemental or ancillary jurisdiction over Plaintiff’s New York Debtor-Creditor Law and/or

 CPLR 6201 claims. Alternatively, this Court should refuse to exercise supplemental or ancillary

 jurisdiction over Plaintiff’s New York Debtor-Creditor Law or CPLR 6201 claims.



                             SECOND AFFIRMATIVE DEFENSE

        Setting aside any transfers or attachment of any property is improper as Plaintiff is

 unlikely to succeed on the merits of his action against Original Defendants. Answering

 Defendants adopts all defenses available to Original Defendants.



                              THIRD AFFIRMATIVE DEFENSE

        Plaintiff failed to follow properly procedures, including without limitation, failure to

 make proper demands.




                                                  9
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 10 of 12 PageID #: 951




                               FOURTH AFFIRMATIVE DEFENSE

           Setting aside any transfers or attachment of any property is improper as any transfers

  made by Original Defendants to Answering Defendants were not made with the intent to defraud

  any creditors or frustrate the enforcement of a judgment that might be rendered in Plaintiff’s

  favor.

                                 FIFTH AFFIRMATIVE DEFENSE

           Setting aside any transfers or attachment of any property is improper as any transfers

  made by Original Defendants to Answering Defendants did not render Original Defendants

  insolvent and would not render Original Defendants unable to pay any potential judgment

  entered against Original Defendants in Plaintiff’s favor.



                                 SIXTH AFFIRMATIVE DEFENSE

           Setting aside any transfers or attachment of any property is improper as Original

  Defendants did not retain any control or possession of any property after their transfer to

  Answering Defendants.



                               SEVENTH AFFIRMATIVE DEFENSE

           Setting aside any transfers or attachment of any property is improper as any transfers

  made by Original Defendants to Answering Defendants were not concealed, and Original

  Defendants did not abscond.




                                                   10
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 11 of 12 PageID #: 952




                                EIGHTH AFFIRMATIVE DEFENSE

          Setting aside any transfers or attachment of any property is improper as any transfers

  made by Original Defendants to Answering Defendants since the transfers were not substantially

  all of Original Defendants’ assets.



                                 NINTH AFFIRMATIVE DEFENSE

          Setting aside any transfers or attachment of any property is against interest of justice and

  law of equity, as Answering Defendants made contributions/improvements towards to properties,

  took out mortgages, made mortgage payments, paid property taxes, and paid utility bills on the

  real properties transferred by Original Defendants to Answering Defendants.



                                 TENTH AFFIRMATIVE DEFENSE

          Subject to proof through discovery, some or all of Plaintiff’s claims are barred, in whole

  or in part, by the applicable statutes of limitations.



                              ELEVENTH AFFIRMATIVE DEFENSE

          Plaintiff grossly inflated his claims of damages, legal fees, and cost. The legal fees and

  cost are unreasonably and unjustified and may be a result of churning.



                              TWELVETH AFFIRMATIVE DEFENSE

          Plaintiff grossly inflated his claims of damages, legal fees, and cost. The legal fees and

  cost are unreasonably and unjustified.




                                                     11
Case 1:19-cv-05907-PKC-CLP Document 90 Filed 08/27/20 Page 12 of 12 PageID #: 953




         WHEREFORE, Answering Defendants respectfully request that the Court: (a) dismiss

  the Amended Supplemental Complaint in its entirety and with prejudice; (b) deny each and every

  request for relief set forth in the Amended Supplemental Complaint; (c) award Answering

  Defendants their reasonable attorneys’ fees and cost; and (d) award Answering Defendants any

  other relief the Court deems just and proper.




  Dated: August 27, 2020                                     Xue & Associates, P.C.
         Glen Cove, New York                                 Attorneys for Defendants Po Kum
                                                             Chan, Ronald Chan, Roy Chan, and
                                                             Jiazhen Liao



                                                       By:   /s/ Benjamin B. Xue
                                                             Benjamin B. Xue, Esq.
                                                             1 School Street, Suite 303A
                                                             Glen Cove, NY 11542
                                                             Tel.: (516) 595-8887




                                                  12
